Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Asset, Consulting Experts, LLC and                    Appeal from the 170th District Court of
 Michael C. Evans, Appellants                          McLennan County, Texas (Tr. Ct. No. 2015-
                                                       321-4). Opinion delivered by Chief Justice
 No. 06-15-00048-CV         v.                         Morriss, Justice Moseley and Justice
                                                       Burgess participating.
 Jonathan Sistrunk, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the costs of this appeal be borne by the party incurring them.


                                                      RENDERED SEPTEMBER 10, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk